 Case 4:18-cv-00268-P Document 108 Filed 01/22/20          Page 1 of 1 PageID 1329



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 ALFONSO PARRA et al.,                      §
                                            §
      Plaintiffs,                           §
                                            §
 v.                                         §   Civil Action No. 4:18-cv-00268-P
                                            §
 ALL WAYS TRANSPORT INC. et                 §
 al.,                                       §
                                            §
      Defendants.                           §

                                       ORDER

        Before the Court is Plaintiffs Alfonso Parra and Maria Parra’s Stipulation of

Dismissal With Prejudice as to Defendant All Ways Transport, Inc. (ECF No. 107) filed

January 22, 2020. Pursuant to Plaintiffs’ Stipulation, the Court ORDERS that Plaintiffs’

claims against Defendant All Ways Transport, Inc. are hereby DISMISSED WITH

PREJUDICE.

        SO ORDERED on this 22nd day of January, 2020.




                                 Mark T. Pittman
                                 UNITED STATES DISTRICT JUDGE
